In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


 NO. 09-04-546 CR 

NO. 09-04-547 CR

____________________


EX PARTE MINH AN PHUNG




On Appeal from the 252nd District Court
Jefferson County, Texas

Trial Cause No. 2035 (88970 and 89098)




MEMORANDUM OPINION (1)
	On December 6, 2005, the trial court denied Minh An Phung's applications for writ
of habeas corpus without conducting an evidentiary hearing or issuing the writ of habeas
corpus.  We questioned our jurisdiction over the appeals.  The appellant amended his
notices of appeal but did not establish grounds for continuing the appeals.
	No appeal lies from the refusal to issue writ of habeas corpus unless the trial court
conducts an evidentiary hearing on the merits of the applications.  Ex parte Hargett, 819
S.W.2d 866 (Tex. Crim. App. 1991); Noe v. State, 646 S.W.2d 230 (Tex. Crim. App.
1983).  The trial court did not issue writs of habeas corpus, nor did the court conduct an
evidentiary hearing on the applications for the writ.  Compare Ex parte Silva, 968 S.W.2d
367 (Tex. Crim. App. 1998); Ex parte McCullough, 966 S.W.2d 529 (Tex. Crim. App.
1998).  We hold we have no jurisdiction over these appeals.  Accordingly, it is ordered
that the appeals are dismissed for want of jurisdiction.
	APPEALS DISMISSED.
							PER CURIAM

Opinion Delivered March 2, 2005
Do Not Publish
Before McKeithen, C.J., Gaultney and Kreger, JJ.
1. Tex. R. App. P. 47.4.